Citation Nr: 0403613	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-10 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from April 1969 to 
April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Paul, Minnesota.                 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In the instant case, the appellant contends that he 
contracted hepatitis C when he received immunization shots 
upon his induction into the military.  The appellant also 
states that another possible way he contracted hepatitis C 
during service was when he was stationed in Germany and 
handled dogs.  He indicates that he served with a platoon 
that kept over 20 dogs and that he suffered bites and 
scratches from the dogs.  According to the appellant, he also 
gave the dogs shots and suffered puncture wounds.  In this 
regard, the appellant has submitted a copy of a Certificate 
of Training from the Department of the Army, 110th Medical 
Detachment, dated in April 1971, which shows that the 
appellant received veterinary medical training at the U.S. 
Army Veterinary Clinic in Frankfurt, Germany, from August to 
September 1970.  According to the certificate, the appellant 
received instruction in the various areas of veterinary care, 
to include immunizations, minor surgical techniques, 
emergency medical care, infections disease control, and fecal 
examinations.  

In October 1999, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from July to October 1999.  The 
records show intermittent treatment for the appellant's 
diagnosed hepatitis C.  According to the records, in July 
1999, it was noted that the appellant was first diagnosed 
with hepatitis C in 1994.      

In March 2002, the appellant underwent a VA examination.  At 
that time, he stated that during service, he was a dog 
handler and a veterinary technician.  He noted that while he 
was working with the animals, he was scratched by cats, and 
bitten by cats and dogs.  The appellant also indicated that 
while he was in the military, he received immunization shots 
with a gun.  According to the appellant, the gun was used to 
immunize successive soldiers and was not sterilized between 
immunizations.  The appellant reported that he had never had 
a tattoo or a blood transfusion.  He indicated that he had 
never injected himself with recreational drugs by a needle 
and had no awareness of sexual contact with anyone with 
hepatitis.  According to the appellant, he did not drink 
alcohol and did not use any street drugs.  Following the 
physical examination, the examining physician stated that the 
available reports indicated that the appellant had previously 
been diagnosed with hepatitis C.  According to the examiner, 
risk factors which may have caused the appellant's infection 
could have included injection in the Armed Services with 
immunizing guns, and scratches and bites from dogs and cats.  
However, the examiner noted that he could not determine which 
risk factor was the actual cause of the appellant's 
infection.    

A Report of Contact, shows that in October 2002, the RO 
contacted the Minneapolis VAMC and asked whether hepatitis C 
could be transmitted between species, i.e., from a dog to a 
human.  It was noted that contact had to be "blood to blood, 
human to human."        

In light of the above, while the examiner from the 
appellant's March 2002 VA examination stated that risk 
factors which may have caused the appellant's infection could 
have included in-service scratches and bites from dogs and 
cats, the Board notes that according the Minneapolis VAMC, 
hepatitis C could only be contracted from human blood.  In 
addition, the Board observes that as stated above, in the 
appellant's March 2002 VA examination, the appellant reported 
that he did not drink any alcohol and did not use any street 
drugs.  However, a VA Hospital Summary shows that while the 
appellant was hospitalized from April to May 1975 for an 
anxiety reaction, secondary to situational stress, and a 
sprained right ankle, it was noted that according to the 
appellant, his recent problems included drug abuse.  In 
addition, the VAMC outpatient treatment records, from July to 
October 1999, reflect intermittent treatment for alcohol and 
cocaine dependence.  In this regard, the Board notes that 
major risk factors for the hepatitis C virus include 
intranasal cocaine.  Veterans Benefits Administration All 
Station Letter 98-110 "Infectious Hepatitis" (November 30, 
1998).  In addition, other major risk factors for the 
hepatitis C virus include receipt of blood or blood products 
before 1992; intravenous drug use; occupational exposure to 
contaminated blood or fluids via employment in patient care 
or clinical laboratory work; high risk sexual practices; 
hemodialysis; organ transplants; and body piercing or 
tattooing.  Id.  Therefore, in light of the above, it appears 
that the examiner from the appellant's March 2002 VA 
examination was unaware of all of the appellant's potential 
risk factors for the hepatitis C virus.  Accordingly, in 
light of the foregoing, the Board is of the opinion that a VA 
examination, as specified in greater detail below, should be 
performed in order to determine the nature and etiology of 
any current hepatitis C.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
hepatitis C at any time following 
military service.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.    


2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
examination by an appropriate specialist 
to determine the nature and etiology of 
hepatitis C, if found.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the March 2002 VA examination 
report and the October 2002 Report of 
Contact between the RO and the VAMC.  The 
examiner is further requested to review 
the VAMC outpatient treatment records, 
from July to October 1999, which reflect 
intermittent treatment for alcohol and 
cocaine dependence, and the VA Hospital 
Summary which shows that while the 
appellant was hospitalized from April to 
May 1975, it was noted that according to 
the appellant, his recent problems 
included drug abuse.  All necessary 
special studies or tests are to be 
accomplished.  

After a review of the examination 
findings and the entire evidence of 
record, the examiner should render an 
opinion as to whether any currently 
diagnosed hepatitis C is related to the 
appellant's period of active military 
service, to specifically include any in-
service immunization shots and/or any 
animal bites or scratches.  In answering 
the above, the examiner is requested to 
provide an opinion as to which risk 
factor is the most likely cause of the 
appellant's hepatitis C.  The examiner's 
opinion should be supported by discussing 
all risk factors related to the 
appellant, to specifically include the 
appellant's reported alcohol and cocaine 
dependence.  If the examiner cannot 
determine which risk factor is the likely 
cause of the appellant's hepatitis C, the 
examiner should so state, and explain.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  The report prepared 
should be typed.

4.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.


6.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.   

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

